DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,176 in view of Parrish et al. (US 10,593,566). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 12; US 11,146,176 claims a switch-mode power supply comprising (col. 15 line 22): coupling a first switch with a second switch (col. 15 lines 28-31) to form a first half-bridge arrangement (col. 15 line 31); coupling a third switch with a fourth switch (col. 15 line 28) to form a second half-bridge arrangement (col. 15 line 32-33); coupling the first half-bridge arrangement and the second half-bridge arrangement in a three-level LLC circuit arrangement (col. 15 line 28) between a voltage input and a voltage output (col. 15 line 29), the three-level LLC circuit arrangement configured to convert an input voltage received via the voltage input to an output voltage supplied by the voltage output (obviously); coupling a fifth switch across the one of the second switch (col. 15 line 34) and the fourth switch (i.e. third switch col. 15 line 36); coupling a control circuit (col. 15 line 37) with the fifth switch (col. 16 line 29 & 39) and configuring the control circuit to: close (col. 16 line 29 and col. 15 line 36) the fifth switch to short circuit the one of the second switch and the fourth switch when closed (col. 15 lines 34-36); and operate the first half-bridge arrangement and the third switch with zero-voltage switching (col. 15 lines 37-40 and 54-56).
However, US 11,146,176 does not claim a method of manufacturing a switch-mode power supply.
Parrish et al. teach that it is known in the art to provide a method for manufacturing a switch mode converter.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify US 11,146,176 to include claiming a method of manufacturing a switch mode power supply as taught by Parrish in order to provide a method of manufacturing to others skilled in the art for guidance in how to manufacturing power supplies.
Claim 2 is disclosed in claim 2 of US 11,146,176.
Claim 3 is disclosed in claim 3 of US 11,146,176.
Claim 5 is disclosed in claim 5 of US 11,146,176.
Claim 6 is disclosed in claim 6 of US 11,146,176.
Claim 7 is disclosed in claim 1 of US 11,146,176.
Claim 8 is disclosed in claim 7 of US 11,146,176.
Claim 9 is disclosed in claim 9 of US 11,146,176.
Claim 10 is disclosed in claim 10 of US 11,146,176.
Claim 11 is disclosed in claim 11 of US 11,146,176.
Claim 13 is disclosed in claim 11 of US 11,146,176.
Claim 16 is disclosed in claim 1 of US 11,146,176.
Claim 17 is disclosed in claim 7 of US 11,146,176.
Claim 18 is disclosed in claim 2 of US 11,146,176.
Claim 19 is disclosed in claim 3 of US 11,146,176.

Allowable Subject Matter
Claims 4, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/           Primary Examiner, Art Unit 2896                        9/10/2022